1
2
3
4
5
6
7
8                      IN THE UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     C.W., individually and as a successor- Case No. 2:19-cv-02225-RGK-GJS
12   in-interest to Decedent CAMERON
     WAGNER, by and through his             STIPULATED     PROTECTIVE
13   Guardian Ad Litem Tyrone Sales,        ORDER 1
14                                   Plaintiff,
15               v.
16
     DEBBIE ASUNCION, WARDEN of
17   the CALIFORNIA DEPARTMENT
     OF CORRECTIONS, LOS
18   ANGELES COUNTY; and Does 1-50,
     inclusive, individually and in their
19   official capacities,
20                                Defendants.
21
22   1.    A. PURPOSES AND LIMITATIONS
23         Discovery in this action is likely to involve production of confidential,
24   proprietary or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27
           1
             This Stipulated Protective Order is substantially based on the model
28   protective order provided under Magistrate Judge Gail J. Standish’s Procedures.
                                              1
1    enter the following Stipulated Protective Order. The parties acknowledge that this
2    Order does not confer blanket protections on all disclosures or responses to
3    discovery and that the protection it affords from public disclosure and use extends
4    only to the limited information or items that are entitled to confidential treatment
5    under the applicable legal principles.
6          B. GOOD CAUSE STATEMENT
7          This action is likely to involve production of confidential, proprietary, or
8    private information, including records of the California Department of Corrections
9    and Rehabilitation (“CDCR”) and California State Prison, Los Angeles County
10   (“LAC”), that could threaten the safety and security of individuals for which special
11   protection from public disclosure and from use for any purpose other than
12   prosecution of this action is warranted. Such confidential and proprietary materials
13   and information consist of, among other things, information that has been
14   maintained by CDCR, LAC, or another CDCR institution, as confidential,
15   information that concerns or relates to CDCR processes, operations, or
16   investigations, disclosure of which may threaten the safety and security of CDCR
17   prisons, staff, inmates, the public, and the Parties, information otherwise generally
18   unavailable to the public, and information which may be privileged or otherwise
19   protected from disclosure under state or federal statutes, court rules, case decisions,
20   or common law. Accordingly, to expedite the flow of information, to facilitate the
21   prompt resolution of disputes over confidentiality of discovery materials, to
22   adequately protect information the parties are entitled to keep confidential, to
23   ensure that the parties are permitted reasonable necessary uses of such material in
24   preparation for and in the conduct of trial, to address their handling at the end of the
25   litigation, and serve the ends of justice, a protective order for such information is
26   justified in this matter. It is the intent of the parties that information will not be
27   designated as confidential for tactical reasons and that nothing be so designated
28   without a good faith belief that it has been maintained in a confidential, non-public
                                                 2
1    manner, and there is good cause why it should not be part of the public record of
2    this case.
3           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
4            The parties further acknowledge, as set forth in Section 12.3, below, that
5    this Stipulated Protective Order does not entitle them to file confidential
6    information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
7    followed and the standards that will be applied when a party seeks permission from
8    the court to file material under seal.
9           There is a strong presumption that the public has a right of access to judicial
10   proceedings and records in civil cases. In connection with non-dispositive motions,
11   good cause must be shown to support a filing under seal. See Kamakana v. City
12   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
13   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
14   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
15   orders require good cause showing), and a specific showing of good cause or
16   compelling reasons with proper evidentiary support and legal justification, must be
17   made with respect to Protected Material that a party seeks to file under seal. The
18   parties’ mere designation of Disclosure or Discovery Material as
19   CONFIDENTIAL—ATTORNEYS’ EYES ONLY does not—without the
20   submission of competent evidence by declaration, establishing that the material
21   sought to be filed under seal qualifies as confidential, privileged, or otherwise
22   protectable—constitute good cause.
23          Further, if a party requests sealing related to a dispositive motion or trial,
24   then compelling reasons, not only good cause, for the sealing must be shown, and
25   the relief sought shall be narrowly tailored to serve the specific interest to be
26   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
27   2010). For each item or type of information, document, or thing sought to be filed
28   or introduced under seal in connection with a dispositive motion or trial, the party
                                                3
1    seeking protection must articulate compelling reasons, supported by specific facts
2    and legal justification, for the requested sealing order. Again, competent evidence
3    supporting the application to file documents under seal must be provided by
4    declaration.
5         Any document that is not confidential, privileged, or otherwise protectable in
6    its entirety will not be filed under seal if the confidential portions can be redacted.
7    If documents can be redacted, then a redacted version for public viewing, omitting
8    only the confidential, privileged, or otherwise protectable portions of the document,
9    shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11   2.     DEFINITIONS
12        2.1 Action: C.W. v. Debbie Asuncion, et al., U.S. District Court, C.D.
13   California, Case No. 2:19-cv-02225-RGK-GJS
14        2.2 Challenging Party: a Party or Non-Party that challenges the designation
15   of information or items under this Order.
16          2.3     “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
17   Items: information (regardless of how it is generated, stored or maintained) or
18   tangible things that qualify for protection under Federal Rule of Civil Procedure
19   26(c), and as specified above in the Good Cause Statement.
20          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5     Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
25          2.6     Disclosure or Discovery Material: all items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced
28   or generated in disclosures or responses to discovery in this matter.
                                                4
1          2.7    Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
3    an expert witness or as a consultant in this Action.
4          2.8    House Counsel: attorneys who are employees of a party to this Action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7          2.9    Non-Party: any natural person, partnership, corporation, association or
8    other legal entity not named as a Party to this action.
9          2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   that has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any information copied or

                                               5
1    extracted from Protected Material; (2) all copies, excerpts, summaries, or
2    compilations of Protected Material; and (3) any testimony, conversations, or
3    presentations by Parties or their Counsel that might reveal Protected Material.
4          Any use of Protected Material at trial shall be governed by the orders of the
5    trial judge. This Order does not govern the use of Protected Material at trial.
6    4.    DURATION
7         FINAL DISPOSITION of the action is defined as the conclusion of any
8    appellate proceedings, or, if no appeal is taken, when the time for filing of an
9    appeal has run. Except as set forth below, the terms of this protective order apply
10   through FINAL DISPOSITION of the action. The parties may stipulate that the
11   they will be contractually bound by the terms of this agreement beyond FINAL
12   DISPOSITION, but will have to file a separate action for enforcement of the
13   agreement once all proceedings in this case are complete.
14        Once a case proceeds to trial, information that was designated as
15   CONFIDENTIAL—ATTORNEYS’ EYES ONLY or maintained pursuant to this
16   protective order used or introduced as an exhibit at trial becomes public and will be
17   presumptively available to all members of the public, including the press, unless
18   compelling reasons supported by specific factual findings to proceed otherwise are
19   made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
20   (distinguishing “good cause” showing for sealing documents produced in discovery
21   from “compelling reasons” standard when merits-related documents are part of
22   court record). Accordingly, for such materials, the terms of this protective order do
23   not extend beyond the commencement of the trial.
24        5.     DESIGNATING PROTECTED MATERIAL
25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
26   Each Party or Non-Party that designates information or items for protection under
27   this Order must take care to limit any such designation to specific material that
28   qualifies under the appropriate standards. The Designating Party must designate for
                                               6
1    protection only those parts of material, documents, items or oral or written
2    communications that qualify so that other portions of the material, documents,
3    items or communications for which protection is not warranted are not swept
4    unjustifiably within the ambit of this Order.
5          Mass, indiscriminate or routinized designations are prohibited. Designations
6    that are shown to be clearly unjustified or that have been made for an improper
7    purpose (e.g., to unnecessarily encumber the case development process or to
8    impose unnecessary expenses and burdens on other parties) may expose the
9    Designating Party to sanctions.
10        If it comes to a Designating Party’s attention that information or items that it
11   designated for protection do not qualify for protection, that Designating Party must
12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
13         5.2      Manner and Timing of Designations. Except as otherwise provided in
14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
16   under this Order must be clearly so designated before the material is disclosed or
17   produced.
18         Designation in conformity with this Order requires:
19               (a) for information in documentary form (e.g., paper or electronic
20   documents, but excluding transcripts of depositions or other pretrial or trial
21   proceedings), that the Producing Party affix at a minimum, the legend
22   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter
23   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY legend”), to each page that
24   contains protected material. If only a portion of the material on a page qualifies for
25   protection, the Producing Party also must clearly identify the protected portion(s)
26   (e.g., by making appropriate markings in the margins).
27               A Party or Non-Party that makes original documents available for
28   inspection need not designate them for protection until after the inspecting Party
                                                7
1    has indicated which documents it would like copied and produced. During the
2    inspection and before the designation, all of the material made available for
3    inspection shall be deemed “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
4    After the inspecting Party has identified the documents it wants copied and
5    produced, the Producing Party must determine which documents, or portions
6    thereof, qualify for protection under this Order. Then, before producing the
7    specified documents, the Producing Party must affix the “CONFIDENTIAL—
8    ATTORNEYS’ EYES ONLY legend” to each page that contains Protected
9    Material. If only a portion of the material on a page qualifies for protection, the
10   Producing Party also must clearly identify the protected portion(s) (e.g., by making
11   appropriate markings in the margins).
12               (b) for testimony given in depositions that the Designating Party
13   identifies the Disclosure or Discovery Material on the record, before the close of
14   the deposition all protected testimony.
15               (c) for information produced in some form other than documentary and
16   for any other tangible items, that the Producing Party affix in a prominent place on
17   the exterior of the container or containers in which the information is stored the
18   legend “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” If only a portion or
19   portions of the information warrants protection, the Producing Party, to the extent
20   practicable, shall identify the protected portion(s).
21         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive
23   the Designating Party’s right to secure protection under this Order for such
24   material. Upon timely correction of a designation, the Receiving Party must make
25   reasonable efforts to assure that the material is treated in accordance with the
26   provisions of this Order.
27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                                8
1    designation of confidentiality at any time that is consistent with the Court’s
2    Scheduling Order.
3          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
4    resolution process under Local Rule 37.1 et seq.
5          6.3      The burden of persuasion in any such challenge proceeding shall be on
6    the Designating Party. Frivolous challenges, and those made for an improper
7    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
8    parties) may expose the Challenging Party to sanctions. Unless the Designating
9    Party has waived or withdrawn the confidentiality designation, all parties shall
10   continue to afford the material in question the level of protection to which it is
11   entitled under the Producing Party’s designation until the Court rules on the
12   challenge.
13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1      Basic Principles. A Receiving Party may use Protected Material that is
15   disclosed or produced by another Party or by a Non-Party in connection with this
16   Action only for prosecuting, defending or attempting to settle this Action. Such
17   Protected Material may be disclosed only to the categories of persons and under the
18   conditions described in this Order. When the Action has been terminated, a
19   Receiving Party must comply with the provisions of section 13 below (FINAL
20   DISPOSITION).
21         Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24         7.2      Disclosure of “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
25   Information or Items. Unless otherwise ordered by the court or permitted in writing
26   by the Designating Party, a Receiving Party may disclose any information or item
27   designated “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
28               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                               9
1    well as employees of said Outside Counsel of Record to whom it is reasonably
2    necessary to disclose the information for this Action;
3             (b) the officers, directors, and employees (including House Counsel) of
4    the Receiving Party to whom disclosure is reasonably necessary for this Action;
5             (c) Experts (as defined in this Order) of the Receiving Party to whom
6    disclosure is reasonably necessary for this Action and who have signed the
7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
8             (d) the court and its personnel;
9             (e) court reporters and their staff;
10            (f) professional jury or trial consultants, mock jurors, and Professional
11   Vendors to whom disclosure is reasonably necessary for this Action and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13            (g) the author or recipient of a document containing the information or a
14   custodian or other person who otherwise possessed or knew the information;
15            (h) during their depositions, witnesses, and attorneys for witnesses, in the
16   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
18   will not be permitted to keep any confidential information unless they sign the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
20   agreed by the Designating Party or ordered by the court. Pages of transcribed
21   deposition testimony or exhibits to depositions that reveal Protected Material may
22   be separately bound by the court reporter and may not be disclosed to anyone
23   except as permitted under this Stipulated Protective Order; and
24            (i) any mediator or settlement officer, and their supporting personnel,
25   mutually agreed upon by any of the parties engaged in settlement discussions.
26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION
27
           If a Party is served with a subpoena or a court order issued in other litigation
28
                                              10
1    that compels disclosure of any information or items designated in this Action as
2    “CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” that Party must:
3              (a) promptly notify in writing the Designating Party. Such notification
4    shall include a copy of the subpoena or court order;
5              (b) promptly notify in writing the party who caused the subpoena or order
6    to issue in the other litigation that some or all of the material covered by the
7    subpoena or order is subject to this Protective Order. Such notification shall
8    include a copy of this Stipulated Protective Order; and
9              (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served with
12   the subpoena or court order shall not produce any information designated in this
13   action as “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” before a
14   determination by the court from which the subpoena or order issued, unless the
15   Party has obtained the Designating Party’s permission. The Designating Party shall
16   bear the burden and expense of seeking protection in that court of its confidential
17   material and nothing in these provisions should be construed as authorizing or
18   encouraging a Receiving Party in this Action to disobey a lawful directive from
19   another court.
20   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
21
               (a) The terms of this Order are applicable to information produced by a
22
     Non-Party in this Action and designated as “CONFIDENTIAL—ATTORNEYS’
23
     EYES ONLY.” Such information produced by Non-Parties in connection with this
24
     litigation is protected by the remedies and relief provided by this Order. Nothing in
25
     these provisions should be construed as prohibiting a Non-Party from seeking
26
     additional protections.
27
               (b) In the event that a Party is required, by a valid discovery request, to
28
                                               11
1    produce a Non-Party’s confidential information in its possession, and the Party is
2    subject to an agreement with the Non-Party not to produce the Non-Party’s
3    confidential information, then the Party shall:
4                 (1) promptly notify in writing the Requesting Party and the Non-Party
5    that some or all of the information requested is subject to a confidentiality
6    agreement with a Non-Party;
7                 (2) promptly provide the Non-Party with a copy of the Stipulated
8    Protective Order in this Action, the relevant discovery request(s), and a reasonably
9    specific description of the information requested; and
10                (3) make the information requested available for inspection by the
11   Non-Party, if requested.
12             (c) If the Non-Party fails to seek a protective order from this court within
13   14 days of receiving the notice and accompanying information, the Receiving Party
14   may produce the Non-Party’s confidential information responsive to the discovery
15   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
16   not produce any information in its possession or control that is subject to the
17   confidentiality agreement with the Non-Party before a determination by the court.
18   Absent a court order to the contrary, the Non-Party shall bear the burden and
19   expense of seeking protection in this court of its Protected Material.
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
24   writing the Designating Party of the unauthorized disclosures, (b) use its best
25   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
26   person or persons to whom unauthorized disclosures were made of all the terms of
27   this Order, and (d) request such person or persons to execute the “Acknowledgment
28   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                              12
1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
2
3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
7    whatever procedure may be established in an e-discovery order that provides for
8    production without prior privilege review. Pursuant to Federal Rule of Evidence
9    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or work
11   product protection, the parties may incorporate their agreement in the stipulated
12   protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in
19   this Stipulated Protective Order. Similarly, no Party waives any right to object on
20   any ground to use in evidence of any of the material covered by this Protective
21   Order.
22         12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
24   may only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material at issue. If a Party’s request to file Protected Material
26   under seal is denied by the court, then the Receiving Party may file the information
27   in the public record unless otherwise instructed by the court.
28
                                                13
1    13.   FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any of the
7    Protected Material. Whether the Protected Material is returned or destroyed, the
8    Receiving Party must submit a written certification to the Producing Party (and, if
9    not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective
19   Order as set forth in Section 4 (DURATION).
20                             [CONTINUED ON NEXT PAGE]
21
22
23
24
25
26
27
28
                                               14
1    14.    VIOLATION
2          Any violation of this Order may be punished by appropriate measures
3    including, without limitation, contempt proceedings and/or monetary sanctions.
4          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5
     DATED: September 23, 2019
6
7
     /S/ DeWitt Lacy______
8    Attorneys for Plaintiff
9
     DATED: September 23, 2019
10
11
     /S/ Jennifer. J. Nygaard
12   Attorneys for Defendant
13
14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
16
     DATED: October 4, 2019
17
18
19
     _____________________________________
20   GAIL J. STANDISH
     United States Magistrate Judge
21
22
23
24
25
26
27
28
                                            15
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of ___________ [insert formal name of the case and the
8    number and initials assigned to it by the court]. I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
     Printed name: _______________________________
26
     Signature: __________________________________
27
28
                                               16
